  Case: 2:20-cv-03707-ALM-EPD Doc #: 2-1 Filed: 07/22/20 Page: 1 of 3 PAGEID #: 50




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


 RANJITHA SUBRAMANYA, individually
 and on behalf of a class of those similarly
 situated,                                         Case No.

                                Plaintiff,
                                                   Judge


 UNITED STATES CITIZENSHIP AND
 IMMIGRATION SERVICES, et al.

 Defendants.


                            fPROPOSEDI
       TEMPORARY RESTRAINING ORDER AND MANDATORY INJUNCTION

       The matter came before the Court pursuant to Plaintiff Ranjitha Subramanya's Verified

Complaint for Temporary Restraining OrdeY, Preliminary and Permanent Injunctive Relief,

Declaratory Relief And Writ of Mandamus (Complaint) and Plaintiff's Motion for Temporary

Restraining Order and Mandatory Injunction (Motion) on behalf of herself and a proposed class

of similarly-situated aliens who are legally authorized to work in the United States but have not

received the Employment Authorization Documents (EADs) that Defendants are legally required

to print and provide to them.

       WHEREAS, the Court has reviewed all materials submitted by the parties and held a

hearing on Plaintiff's request for a temporary restraining order;

       WHEREAS, the Court finds that Defendants received advance notice of Plaintiffls

Complaint and Motion and had the opportunity to attend the hearing on Plaintiff's request for a

temporary restraining order;

                                                                                       EXHIBIT
  Case: 2:20-cv-03707-ALM-EPD Doc #: 2-1 Filed: 07/22/20 Page: 2 of 3 PAGEID #: 51




        WHEREAS, the Court has considered and weighed whether Plaintiff has a strong

probability of success on the merits of its Complaint, whether Plaintiff and members of the class

she represents will suffer irreparable harm if immediate injunctive relief is not granted, whether

immediate injunctive relief will cause substantial harm to others, and whether immediate

injunctive relief will serve the public interest; and

        WHEREAS, the Court finds that Plaintiff has demonstrated a clear right to receive the

Employment Authorization Document from Defendants, and that it is appropriate and necessary

to issue a mandatory injunction requiring that the Defendants issue, produce and deliver the

Employment Authorization Document to Plaintiff within seven (7) calendar days;

        WHEREAS, the Court finds further that Plaintiff is a proper representative of a class of

individuals defined as "All aliens who reside in the United States and submitted an Application

for Employment Authorization that was approved by USCIS, but did not receive an EAD" and that

the class represented by Plaintiff is similarly entitled to relief and that it is therefore appropriate to

issue a mandatory injunction requiring that the Defendants issue, produce and deliver the

Employment Authorization Document to each member of the class within seven (7) calendar days;

        WHEREFORE, the Court hereby issues a Temporary Restraining Order and Mandatory

Injunction against Defendants United States Citizenship &Immigration Services,. Ken

Cuccinelli, in his official capacity as Director of USCIS, and Ernest Destefano, in his official

capacity as the Chief of the Office of Intake and Document Production, USCIS, to issue, produce

and deliver an Employment Authorization Document to the Plaintiff and each member of the

Class within seven (7) calendar days of this Order.

                                                IT IS SO ORDERED
   Case: 2:20-cv-03707-ALM-EPD Doc #: 2-1 Filed: 07/22/20 Page: 3 of 3 PAGEID #: 52




Date:
                                            UNITED STATES DISTRICT COURT JUDGE

Prepared By:


s/ Robert H. Cohen
Robert H. Cohen, Trial Attorney (0009216)
Caroline H. Gentry (0066138)
David P. Shouvlin (0066154)
Porter Wright Morris &Arthur LLP
41 South High Street, Suites 2800-3200
Columbus, OH 43215
Telephone: 614.227.2066
Email: rcohen(a~porterwri t.com

Counsel for the Plaintiff




13505611v1
